 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                     2:18−CV−00775-KJM−CKD
12                       Plaintiff,
13              v.                                                 STIPULATION FOR PARTIAL LIFT
                                                                   OF STAY AND ORDER
14   REAL PROPERTY LOCATED AT 7204
     ALPINE FROST DRIVE, SACRAMENTO,
15   CALIFORNIA, SACRAMENTO
     COUNTY, APN: 117-1150-018-0000,
16   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO, ET
17   AL.,
18                       Defendants.
19

20              The United States and Claimant Wen Jun Zeng hereby stipulate and request the Court to lift the

21 stay for the limited purpose of entering a Partial Final Judgment of Forfeiture for real property located at

22 7241 Vanita Way, Sacramento, California, (“Defendant 7241 Vanita Way property”). The parties

23 anticipate that the Partial Final Judgment of Forfeiture would close the case against Defendant 7241

24 Vanita Way property. Thus, the stay would no longer be necessary for this property.1

25              Claimant Wen Jun Zeng filed a claim and answer asserting an interest in Defendant 7241 Vanita

26 Way property. Bill Olin 401k Profit Sharing Plan filed a claim alleging a lien holder interest in the

27
     1
         The case would remain stayed as to all other In Rem Defendants. This request is limited to Defendant 7241 Vanita Way
28 property.
                                                                    1                          Stipulation for Partial Lift of Stay and Order
 1 defendant Vanita Way Property and was paid off at the close of escrow. Bill Olin 401k Profit Sharing

 2 Plan withdrew its Claim on September 17, 2019. No other party has filed a claim asserting an interest in

 3 Defendant 7241 Vanita Way property. Law enforcement executed a federal search warrant at 7241

 4 Vanita Way in Sacramento California and found an active marijuana grow containing 199 marijuana

 5 plants, two pounds of processed marijuana, and marijuana grow equipment. Defendant 7241 Vanita Way

 6 was purchased with wire transfers from China, financed with a hard money loan, and Person A facilitated

 7 the property transaction for the buyer.

 8

 9 Dated:    10/1/2019                                    McGREGOR W. SCOTT
                                                          United States Attorney
10
                                                   By:    /s/ Kevin C. Khasigian
11                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
12

13 Dated:    10/1/2019                                     /s/ Samuel D. Berns
                                                          SAMUEL D. BERNS
14                                                        Attorney for Claimant Wen Jun Zeng
                                                          (Authorized via email)
15

16

17                                                    ORDER

18          For the reasons set forth above, the stay is lifted regarding the real property located at 7241

19 Vanita Way, Sacramento, California.

20          IT IS SO ORDERED

21 Dated: October 7, 2019.

22
                                                              UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                          2                        Stipulation for Partial Lift of Stay and Order
